MEMORANDUM AND ORDER
OLIVER J. CARTER, District Judge.
Defendant Haywood Erwing, Jr., after being found guilty on three counts of violating 21 U.S.C. § 174, the illegal sale of heroin, was sentenced and then released on bail of $20,000 pending his appeal. Subsequent to that time on March 16, 1967, defendant was charged with violating 21 U.S.C. § 174, concealment of heroin, and 18 U.S.C. § 1071, concealing person from arrest. Bail was set by the United States Commissioner at $40,000 for the first charge, and $10,000 for the second.
The defendant asks the Court to reduce the bail set by the Commissioner and suggests that bail be fixed at $10,000 on the narcotics charge and $5,000 on the concealing charge under 18 U.S.C. § 3146 (a) (3). The government opposes the motion to reduce.
In responding to defendant’s request that the $50,000 bail be reduced, the Court is in accord and agrees that such a sum is excessive. The purpose of bail in non-capital cases prior to conviction is to insure the defendant’s personal appearance at court proceedings. 18 U.S. C. § 3146. The government has conceded that there is little risk of flight by the defendant. Furthermore, the Court notes that the defendant has never failed to appear in many prior criminal proceedings. It is clear that the only reason for the $50,000 bail in this ease is to keep defendant in custody and, of course, such a purpose is improper in light of defendant’s appearance record.
Accordingly, it is ordered that the defendant’s bail be reduced to $10,000 on the charge for violation of 21 U.S.C. § 174 and to $5,000 on the charge for violation of 18 U.S.C. § 1071, under the provisions of 18 U.S.C. § 3146(a) (3), and the defendant is directed to execute appearance bonds in the amounts stated and deposit in the registry of the Court cash in the amount of ten percent of the bonds.